El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
Cuatro mociones están pendientes de resolución en este caso, a saber:
(a) IJna de la parte apelada de fecha 9 de diciembre de 1913, solicitando la desestimación del recurso, por no figu-rar en los autos copia de la sentencia apelada;
(b) Otra de la parte apelante de igual fecha solicitando la corrección de la copia de los autos;
(o) Otra de la parte apelada de fecha 10 de diciembre de 1913 oponiéndose a la corrección solicitada por la parte ape-lante, y
(d) Otra de la parte apelada de 10 de diciembre de 1913 pidiendo la desestimación del recurso, por no haberse presen-tado en tiempo el alegato de la parte apelante.
La vista de dichas cuatro mociones se celebró el 16 de diciembre de 1913, con asistencia e informe de los abogados de ambas partes.
Las tres primeras mociones deben examinarse conjunta-mente.
*1210Aparece de los antos que dictada sentencia en el pleito por la Corte de Distrito de San Juan, Sección Ia., se inter-puso contra ella recurso de apelación para ante este Tribu-bunal Supremo, archivándose la transcripción de los autos en la secretaría del mismo el 26 de noviembre de 1913. .
Examinados dichos autos, en ellos no figura en verdad, como alega la parte apelada en su moción de 9 de diciembre actual, la copia de la sentencia apelada y, por tal motivo, pro-cedería de acuerdo con la,ley y la jurisprudencia, la deses-timación del recurso.
Pero si esto es así, también es cierto que inmediatamente después de haberse advertido la falta, en los comienzos de la tramitación del recurso ante esta Corte Suprema, antes de señalarse siquiera la vista del caso, la parte apelante pidió permiso para corregir la transcripción incluyendo en ella la sentencia apelada, acompañando al efecto copia de la misma debidamente certificada por el secretario del tribunal sen-tenciador. Y debe hacerse constar también, a los efectos de fijar todas las circunstancias del caso, que en la transcrip-ción, cuya corrección certifican los abogados de ambas partes, se incluyeron copias de la resolución de la corte declarando sin lugar la demanda, sin especial condenación de costas y ordenando al secretario el registro de la sentencia, de la noti-ficación de la sentencia, en cuyo documento hizo constar el Secretario que dicha sentencia se hallaba “debidamente regis-trada” y de la notificación de la apelación de la sentencia “final y definitiva dictada en el caso.”
Nuestras regias autorizan la corrección de los autos en propia forma, a su debido tiempo y por razones justas. Hemos desestimado varias apelaciones porque al resolverlas nos hemos encontrado con que no figuraban en ellas copias de las sentencias apeladas. Los casos estaban ya definitivamente sometidos a nuestra consideración y no podíamos decidir so-bre sentencias cuya realidad no aparecía comprobada en los autos.
Este caso es distinto. A su debido tiempo se solicita la *1211corrección del récord y se acompaña el documento que falta en forma tal’ que no podemos dudar de su existencia. En tal virtud, comprobada la realidad de la sentencia y siendo clara nuestra jurisdicción por virtud de la apelación inter-puesta contra ella, desestimar el recurso bajo tales circuns-tancias sería manifiestamente injusto.
Veamos la cuarta de las mociones presentadas. En ella se solicita también la desestimación del recurso por no ha-berse- presentado en tiempo el alegato de la parte apelante.
Aparece de los autos, que el término para presentar el apelante su alegato vencía el 5 de diciembre de 1913; que el 9 de diciembre de 1913 los abogados de ambas partes archi-varon en la Secretaría de esta Corte Suprema una estipu-lación al efecto de que el apelante tuviera 10 días más para archivar su alegato; ■ que en 9 de diciembre de 1913 este Tribunal Supremo por orden del mismo día, teniendo en cuenta que los convenios sobre prórrogas celebrados por los aboga-dos de las partes no lo obligaban, se negó a conceder la pró-rroga estipulada, sin perjuicios de los derechos que pudieran asistir a las partes.
En. tal estado el procedimiento, la parte apelada presentó su moción de 10 de diciembre de 1913 solicitando la desesti-mación del recurso por falta de presentación en tiempo del alegato. La corte señaló para la vista de la moción el 16 de diciembre de 1913 y, antes de esa fecha, el 12 de diciembre de 1913, -la parte apelante archivó su alegato en la Secretaría de este Tribunal Supremo.
.Siendo esas las circunstancias del caso ¿procede la deses-timación del recurso?
El alcance de nuestra orden de 9 de diciembre actual está claramente fijado por sus términos.
Es una regla bien establecida qué después de vencido un término no puede prorrogarse. Las prórrogas deben soli-citarse antes de vencerse el término.
Y es otra regla bien establecida que los convenios sobre prórrogas celebrados por los abogados no obligan a las cortes. *1212Los abogados no deben limitarse, como se limitaron en este caso, a archivar sns estipulaciones. Ellos no pne’den resolver por sí mismos lo qne corresponde decidir al tribunal. Debe solicitarse de la corte qne imparta sn aprobación a las esti-pulaciones, si así fnere en justicia procedente.
Las palabras “sin perjuicio de los derechos de las partes” asadas en nuestra orden de 9 de diciembre, significan: para el apelante, qne puede presentar su alegato, sujeto a las con-tingencias del caso; y para el apelado, que pueda pedir la desestimación del recurso, que se concedará .o nó de acuerdo con las circunstancias que concurran, ya que la presentación del alegato no es de índole jurisdiccional y la corte puede en el ejercicio de su discreción admitirlo después de vencido el término que para presentarlo tiene fijado en su reglas.
Consideradas las circunstancias del caso, opinamos tam-bién que sería injusto desestimar la apelación por el motivo indicado. El recurso está ya total y definitivamente some-tido a nuestra consideración y debemos resolverlo en su fondo por sus propios méritos.
En la virtud, deben declararse sin lugar las tres mocio-nes de la parte apelada, letras (a), (c) y (d), y con- lugar la del apelante, letra (b).

Denegada la moción sobre desestimación de apelación y concedida la moción sobre co-rrección de autos.

Jueces concurrentes: Sres. Asociados Wolf y Aldrey.
Los Jueces Sres. Presidente Hernández y Asociado Mae-Leary no intervinieron en la resolución de estas mociones.